DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination filed on 28 January, 2021 and Applicant Amendment and Arguments filed on 23 December, 2020.
Claims 1-3, 6-10, 13-17, 20-21 and 23-29 are pending in this application. Claims 4-5, 11-12, 18-19 and 22 were cancelled. Claims 23-29 are newly added.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December, 2020 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claims 1-2, 6, 8-9, 13, 15-16, 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al. (US Pub. 2010/0169407 A1) in view of KIM et al. (US Pub. 2014/0059114 A1) and further in view of Yan et al. (US Pub. 2019/0026131 A1) and Bohan et al. (US Pub. 2012/0154389 A1).
KIM and Yan were cited in the previous Office Action.

As per claim 1, Hsueh teaches the invention substantially as claimed including A method comprising: 
intercepting, by a server system, a call to a request parameter made by an application running on the server system (Hsueh, Fig. 1, 120 client (as server system), 122 Browser (as application running on the server system); Fig. 4, 403 Intercepting a request from the client; [0025] lines 1-6, intercepts and analyzes the communication traffic between the browser 122 and web application server 114…analyzes the request to obtain one or more parameters; [0024] line 8, a request (as call) initiated from (as made by) the browser 122 (as application));
upon intercepting the call to the request parameter made by the application, determining, by the server system, that the request parameter is in a list of request parameters maintained by the server system which output informational return values (Hsueh, Fig. 4, 403 Intercepting a request from the client; 411 Is the request learned before?; [0026] lines 4-12, when the proxy 124 receives a pair of requests and responses, it looks up the local database 126 to determine whether the pair of requests and responses has already been learned. If it is a new pair…such that request parameters, response parameters, web resources, structural information and web documents in the body section are extracted to be stored in the local database 126; [0029] lines 2-9, step 411 is performed, in which the resource mapping database in the local database 126 (as list of request parameters within the client 120 (as server system)) is looked up to determine whether any record corresponding to the request exists; If there is no record in the local database 126, the request is assessed as not being learned during the online learning process. In this case, the proxy 124 issues a message (as output informational return values) to the browser 122 to indicate that the request has failed in step 413);
in response to determining that the request parameter is in the list of request parameters which output informational return values, immediately returning, by the server system, a fixed return value to the application (Hsueh, [0029] lines 2-5, the resource mapping database in the local database 126 (as list of request parameters within the client 120 (as server system)) is looked up to determine whether any record corresponding to the request exists; lines 11-22, if a record corresponding to the request is looked up in the local database 126, step 415 is performed, whereby one or more response parameters, web resources, structural information and web documents are acquired from the resource bank to reconstruct a virtual response…the proxy 124 transmits the virtual response (as fixed return value) as a web page (browser, as application) to the client); and 
in addition to returning the fixed return value to the application: determining, by the server system, metadata (Hsueh, [0024] lines 19-25, the response follows a certain format to present the execution results on the browser 122. A response typically comprises a header section and a body section…The header section comprises various tags such as METADATA definition tags of parameters for control of the display effects on the browser 122; [0025] lines 7-9, the header section may comprise one or more response parameters (such as METADATA); [0029] lines 11-19, the request is looked up in the local database 126, step 415 is performed, whereby one or more response parameters (as determine metadata), web resources, structural information and web documents are acquired… the proxy 124 transmits the virtual response (as fixed return value) as a web page to the client), 
transmitting, by the server system, the metadata to the client (Hsueh, [0024] lines 19-25, the response follows a certain format to present the execution results on the browser 122. A response typically comprises a header section and a body section…The header section comprises various tags such as METADATA definition tags of parameters for control of the display effects on the browser 122; [0029] line 19, transmits the virtual response as a web page to the client). 

Hsueh fails to specifically teach 3D application, the call is to 3D application programming interface (API) made by a 3D application, transmitting the metadata to the client system and wherein the client system is configured to reconstruct the call to the 3D API using the transmitted metadata and execute the reconstructed call using one or more physical GPUs (graphics processing units) residing on the client system.

However, KIM teaches 3D application, the call is to 3D application programming interface (API) made by a 3D application (KIM, Fig. 3, 310, Call. By application program, XXX API; [0006] lines 3-4, a server executes application programs except the graphic rendering which is done by the clients; [0010] lines 3-6, a server apparatus that manages information for screen output of application program (as 3D application) as virtual rendering objects and sends rendering commands using the virtual rendering objects as parameters to a client apparatus; [0011], lines 1-2, The command may include 2D or 3D rendering command; [0045] lines 4-5, the rendering command corresponds to the graphic rendering related API (as 3D API); [0050] lines 1-2, The application program 150 calls the XXX API as needed during the execution), and
transmitting the metadata to the client system (KIM, [0052] lines 3-4, the data sending and receiving unit 180 sends the command message (as metadata) to the client apparatus 100); wherein the client system is configured to reconstruct the call to the 3D API using the transmitted metadata and execute the reconstructed call using one or more physical GPUs (graphics processing units) residing on the client system (KIM, [0053] lines 1-4, The data sending and receiving unit 130 of the client apparatus 100 receives the command message from the server apparatus 140 and the command processing unit 120 analyzes the received command message (S410); [0054] lines 1-6, The command processing unit 120 searches the XXX API handler for processing the XXX API and calls the XXX API (S415). The command processing unit 120 inquires the actual rendering objects corresponding to the virtual rendering objects (S425) when the virtual rendering objects are included in the command message; [0045] lines 4-7, the rendering command corresponds to the graphic rendering related API. As described above, a certain command is sent from the server apparatus 140 to the client apparatus 100 and is processed; [0073] lines 2-10, the application program frequently uses the graphics processing unit (GPU) for performing 3D rendering, and the like, the rendering is performed by the graphic apparatus (as one or more physical GPUs) of the client).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hsueh with KIM because KIM’s teaching of using the graphic processors of client for executing the 3D applications for the server would have provided Hsueh’s system with the advantage and capability to maximizing the resource utilization of client and reliving the server load which improving the system performance (see KIM [0074] lines 5-7, the service with the improved performance may be provided to a larger number of clients).

Although, Hsueh and KIM teach 3D application, the call is to 3D application programming interface (API) made by a 3D application, Both Hsueh and KIM fail to specifically teach the call to a 3D application programming interface (API) is intercepted/intercepting, and the 3D application is running within a virtual machine (VM) on the server system, the VM hosting a desktop that is presented to a user of a client system, and when determining the metadata, the metadata is associated with the call, the metadata including a name of the 3D API and one or more input parameter values for one or more input parameters to the call. 

However, Yan teaches the call to a 3D application programming interface (API) is intercepted/intercepting, and the application is running within a virtual machine (VM) on the server system (Yan, Fig.1, Server, VM-1…VM-N, Client; [0014] lines 1-6, The redirection apparatus belongs to the server…The receiving module of the apparatus is capable of capturing (as intercepting) an interface invocation request (as a call to application programming interface) that is sent by an operating system (as including application running within the VM) used by a virtual machine running on the server (the 3D API taught by KIM)), the VM hosting a desktop that is presented to a user of a client system (Yan, [0002], lines 3-4, Virtual desktop infrastructure (VDI); [0038] lines 1-5, The client device includes a hardware layer that is similar to the hardware layer of the server. An operating system runs on the hardware layer of the client device. The operating system may be a tailored version of the operating system running on the VM of the server);
when determining the metadata, the metadata is associated with the call, the metadata including a name of the 3D API and one or more input parameter values for one or more input parameters to the call (Yan, Fig. 4, 401, 402; [0049] lines 3-8, where the interface invocation request includes an interface parameter and an interface name, performing a serialization operation on the interface parameter to obtain a serialization result, and encapsulating the interface name and the serialization result into a data packet (as metadata associated with call, 3D API was taught by KIM); [0066] lines 1-7, the interface parameter may be of various data structures or data types, such as a variable type (such as a numerical value or an enumerated value type), an indirect access type (such as a pointer or a pointer of a pointer), or a handle. Different types of interface parameters can be used as interface parameters of different interface invocation requests (as one or more input parameter values for one or more input parameters to the call); also see [0072] lines 1-5, The client device reconstructs, based on the obtained interface parameter and interface name, the interface invocation request).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hsueh and KIM with Yan because Yan’s teaching of intercepting a call to the API and sending the data packet (as metadata) to the client system that allow the client system to reconstructs the call would have provided Hsueh and KIM’s system with the advantage and capability to reduce the bandwidth usage which improving the system performance  

Hsueh, KIM and Yan fail to specifically teach the application running within a virtual machine (VM) on the server system is a 3D application.

However, Bohan teaches the application running within a virtual machine (VM) on the server system is a 3D application (Bohan, Fig. 2, 221 3D application; 121 VM; 120 Host).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hsueh, KIM and Yan with Bohan because Bohan’s teaching of using the virtual machine for running the 3D application would have provided Hsueh, KIM and Yan’s system with the advantage and capability to enable the system to process 3D application which improving the system performance.

As per claim 2, Hsueh, KIM, Yan and Bohan teach the invention according to claim 1 above. KIM further teaches wherein the client system is further configured to transmit a return value output as a result of executing the reconstructed call back to the server system (Kim, Fig. 1, 100 client apparatus, 120 command processing unit, 130 data sending and receiving unit, 140 server apparatus; [0054] lines 1-6, The command processing unit 120 searches the XXX API handler for processing the XXX API and calls the XXX API (S415). The command processing unit 120 inquires the actual rendering objects corresponding to the virtual rendering objects (S425) when the virtual rendering objects are included in the command message; [0058] lines 1-6, The command processing unit 120 (within the client) sends (as transmit) the result message to the data sending and receiving unit 130 and the data sending and receiving unit 130 sends the result message to the server apparatus 140 (S465). However, this return is performed when there is a need to return the execution result to the server apparatus 140).

As per claim 6, Hsueh, KIM, Yan and Bohan teach the invention according to claim 1 above. Yan further teaches wherein an input parameter in the one or more input parameters is a pointer (Yan, [0066] lines 1-7, the interface parameter may be of various data structures or data types (as an input parameter value comprising data), such as a variable type (such as a numerical value or an enumerated value type), an indirect access type (such as a pointer or a pointer of a pointer), or a handle. Different types of interface parameters can be used as interface parameters of different interface invocation requests (as one or more input parameter values)), and wherein determining the metadata comprises: identifying data pointed to by the pointer on the server system (Yan, [0067] lines 1-10, In a serialization operation process, because the interface parameter needs to be converted into a byte sequence so as to transmit the interface parameter using the communications network, a byte sequence corresponding to the bottom layer data corresponding to the interface parameter needs to be obtained. For example, an interface parameter to be processed is a pointer A, and a variable B to which the pointer A points needs to be obtained in the serialization operation process. In this case, the variable B is bottom layer data of the pointer A (as identifying data (variable B) that pointed to); and including the data in the metadata transmitted to the client system (Yan, [0067] lines 25-29, The bottom layer data corresponding to the interface parameter of the interface invocation request sent by the VM usually indicates a continuous segment of memory values in storage space of the server; [0049] lines 8-9, sending the data packet (as including the interface name and the serialization result with interface parameter and bottom layer data) to the client device using the communications interface 206). 

As per claims 8-9 and 13, they are non-transitory computer readable storage medium claims of claims 1-2 and 6 respectively above. Therefore, they are rejected for the same reasons as claims 1-2 and 6 above.

As per claim 15, it is a server system claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Yan further teaches a processor; and a non-transitory computer readable medium having stored thereon program code that, when executed by the processor, causes the processor to (Yan, Claim 6, A server, comprising: a memory configured to store an instruction; and a processor coupled to the memory, the instruction causing the processor to be configured to).

As per claims 16 and 20, they are server system claims of claims 2 and 6 respectively above. Therefore, they are rejected for the same reasons as claims 2 and 6 above.

As per claim 29, Hsueh, KIM, Yan and Bohan teach the invention according to claim 1 above. Hsueh further teaches wherein the list of request parameters which output informational return values comprises request parameter which output either a success return value or a failure return value (Hsueh, [0029] lines 2-9, step 411 is performed, in which the resource mapping database in the local database 126 (as list of request parameters within the client 120 (as server system)) is looked up to determine whether any record corresponding to the request exists; If there is no record in the local database 126, the request is assessed as not being learned during the online learning process. In this case, the proxy 124 issues a message (as output informational return values) to the browser 122 to indicate that the request has failed (as failure return value) in step 413; lines 11-22, if a record corresponding to the request is looked up in the local database 126, step 415 is performed, whereby one or more response parameters, web resources, structural information and web documents are acquired from the resource bank to reconstruct a virtual response…the proxy 124 transmits the virtual response as a web page to the client (as success return value, since the response is returned to the client)). In addition, KIM teaches 3D application, and 3D application programming interface (API) (KIM, Fig. 3, 310, Call. By application program, XXX API; [0006] lines 3-4, a server executes application programs except the graphic rendering which is done by the clients; [0010] lines 3-6, a server apparatus that manages information for screen output of application program (as 3D application) as virtual rendering objects and sends rendering commands using the virtual rendering objects as parameters to a client apparatus; [0011], lines 1-2, The command may include 2D or 3D rendering command; [0045] lines 4-5, the rendering command corresponds to the graphic rendering related API (as 3D API); [0050] lines 1-2, The application program 150 calls the XXX API as needed during the execution)).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh, KIM, Yan and Bohan, as applied to claims 1, 8 and 15 respectively above, and further in view of Chamberlin et al. (US Pub. 2015/0281297 A1) and Holden (US Pub. 2004/0184470 A1).
Chamberlin and Holden were cited in the previous Office Action.

As per claim 3, Hsueh, KIM, Yan and Bohan teach the invention according to claim 1 above. Hsueh, KIM, Yan and Bohan fail to specifically teach wherein transmitting the metadata to the client system comprises: retrieving a buffer node from a queue of free buffer nodes; adding the metadata to the buffer node; and if an amount of used space in the buffer node has reached a threshold, placing the buffer node in a queue of processed buffer nodes for transmission to the client system.

However, Chamberlin teaches wherein transmitting the metadata to the client system comprises: retrieving a buffer node from buffer cache (Chamberlin, [0101] lines 3-5, retrieves the buffer, and possibly one or more surrounding buffers, from the buffer cache);
adding the metadata to the buffer node (Chamberlin, [0063] lines 14-16, stores a portion of the data in the current buffer along with any metadata, the metadata providing descriptive information about the media content stored in the buffer); and 
if an amount of used space in the buffer node has reached a threshold, placing the buffer node in a queue of processed buffer nodes for transmission to the client system (Chamberlin, [0063] lines 1-8, a disk resizer 302 stores media content data received from a source 312 in the current buffer until the current buffer is "full" (e.g., if a buffer is created to store 128 KB of data, the buffer may be full when disk resizer 302 has stored approximately 128 KB (as threshold) of media content data and other metadata in the current buffer). In an embodiment, when the current buffer is full, a disk resizer 302 sends the full buffer to a clip cache 306 for further processing; [0067] lines 1-2, A clip cache 306 receives full buffers from a disk resizer 302 and maintains the full buffers in a queue (as a queue of processed nodes); [0102] lines 1-2, sends the one or more buffers to the client device (as client system)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hsueh, KIM, Yan and Bohan with Chamberlin because Chamberlin’s teaching of adding the metadata to buffer node and placing the buffer in a queue if the buffer node is full would have provided Hsueh, KIM, Yan and Bohan’s system with the advantage and capability to maximizing the buffer resource utilization which improving the system efficiency.

Hsueh, KIM, Yan, Bohan and Chamberlin fail to specifically teach when retrieving a buffer node, it is from a queue of free buffer nodes.

However, Holden teaches when retrieving a buffer node, it is from a queue of free buffer nodes (Holden, [0010] lines 4-10, a free list identifying buffers in said plurality of buffers which are available for storage of data packets (as queue of free buffer nodes); wherein upon receipt of a data packet by either the first or the second interface, that interface is operable to cause the free list to be referenced to obtain an available buffer, and to cause the received data packet to be stored in that buffer (as obtaining/retrieving a buffer node from a queue of free buffer nodes)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hsueh, KIM, Yan, Bohan and Chamberlin with Holden because Holden’s teaching of obtaining an available buffer from a list of free buffer would have provided Hsueh, KIM, Yan, Bohan and Chamberlin’s system with the advantage and capability to easily managing and organizing the buffer resources which improving the system performance. 

As per claim 10, it is a non-transitory computer readable storage medium claim of claim 3 above. Therefore, it is rejected for the same reasons as claim 3 above.

As per claim 17, it is a server system claim of claim 3 above. Therefore, it is rejected for the same reasons as claim 3 above.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh, KIM, Yan and Bohan, as applied to claims 1, 8 and 16 respectively above, and further in view of Frank et al. (US. Pub. 2010/0138827 A1) and Bestfleisch (US Pub. 2018/0285416 A1).
Frank and Bestfleisch were cited in the previous Office Action.

As per claim 7, Hsueh, KIM, Yan and Bohan teach the invention according to claim 1 above. Yan further teaches transmitting the metadata to the client system (Yan, Fig. 4, 403 (server send the data packet to client); [0049] lines 8-9, sending the data packet (including the interface name and the serialization result) to the client device using the communications interface 206). In addition, KIM teaches 3D application (KIM, [0006] lines 3-4, a server executes application programs except the graphic rendering which is done by the clients; [0010] lines 3-6, a server apparatus that manages information for screen output of application program (as 3D application) as virtual rendering objects and sends rendering commands using the virtual rendering objects as parameters to a client apparatus; [0011], lines 1-2, The command may include 2D or 3D rendering command).

Hsueh, KIM, Yan and Bohan fail to specifically teach prior to transmitting the metadata to the client system: checking whether a string comprised of the one or more input parameter values is found in a hash map maintained on the server system; and if the string is found in the hash map, providing a return value mapped to the string in the hash map to the 3D application, without transmitting the metadata to the client system.

However, Frank teaches prior to transmitting the metadata to the client system: checking whether hash value is found in a hash map maintained on the server system (Frank, [0029] lines 14-17, The results produced by the hash unit 310 are hash values, also referred to as signature values. Each signature value can be a fixed-length or variable-length value, which serves as an identifier of the content of the corresponding disk block; [0031] lines 8-10, The deduplication unit 330 identifies disk blocks having the same signature value (hash value) as duplicate disk blocks, and selects only one of the duplicate disk blocks for transfer to the target location); and
if the hash is found in the hash map, without transmitting the metadata to the client system (Frank, [0027] lines 1-20, The data transfer managers 133 on the host (103, 203) can detect duplicate disk blocks in the virtual machine images to be transferred, as well as the differential blocks in two versions of an image (e.g., a current version versus a previous version). The data transfer managers 133 compare two versions of a virtual machine image to determine the difference (in disk blocks), and then transfer the disk blocks that contain the difference. The data transfer mangers 133 can also examine multiple images at a time to detect duplication, and then transfer the disk blocks that do not contain duplication; also see [0029] lines 20-26, signature value can be any identifier that uniquely (or within a given high probability) identifies the content of a disk block. If two disk blocks have the same signature values, the two blocks will have the same content (or the same content within a given high probability). Thus, the signature values of the disk blocks can be used to identify duplicate disk blocks [Examiner noted: if the hash value is matched (same signature value), do not sending the duplicated data (as metadata, the metadata was taught by Yan)]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hsueh, KIM, Yan and Bohan with Frank because Frank’s teaching of comparing the hash values and without transmitting the data if the hash values are duplicated would have provided Hsueh, KIM, Yan and Bohan’s system with the advantage and capability to allowing the system to determine the data is already exist which improving the system processing speed.

Although, KIM teaches 3D application, Hsueh, KIM, Yan, Bohan and Frank fail to specifically teach when checking, it is checking whether a string comprised of the one or more input parameter values is found in a hash map, and if the string is found in the hash map, providing a return value mapped to the string in the hash map to the 3D application.

However, Bestfleisch teaches checking whether a string comprised of the one or more input parameter values is found in a hash map, and if the string is found in the hash map, providing a return value mapped to the string in the hash map to the 3D application (Bestfleisch, Fig. 1, 105a application; [0025] lines 1-14, a query execution plan for a query is a set of operations that when executed retrieves data (e.g., a result set) for the query… a query hint is a set of instructions…in a query execution plan for a query… specify size sampling parameters  for selecting a query execution plan for the query, specify parameters for rewriting the query, specify parameters for logical transformations of the query (as one or more input parameter values); [0031] lines 14-22, checks whether query plan cache storage 130 includes a query execution plan for the query by sending, at operation 310, query plan cache storage 130 a request, which includes a hash value of the query string (as including parameters), for a query execution plan associated with the query. If query plan cache storage 130 has a query execution plan with a hash value that matches the hash value of the query string, query plan cache storage 130 returns the query execution plan (as providing return value if it is matching).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hsueh, KIM, Yan, Bohan and Frank with Bestfleisch because Bestfleisch’s teaching of returning the query execution plan (as return value) based on the matching of hash value of query string would have provided Hsueh, KIM, Yan, Bohan and Frank’s system with the advantage and capability to easily accessing the needed data by comparing the string hash which improving the processing speed and system performance.

As per claim 14, it is a non-transitory computer readable storage medium claim of claim 7 above. Therefore, it is rejected for the same reasons as claim 7 above.

As per claim 21, it is a server system claim of claim 7 above. Therefore, it is rejected for the same reasons as claim 7 above.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh, KIM, Yan and Bohan, as applied to claim 1 above, and further in view of Murtagh (US Pub. 2009/0183110 A1).

As per claim 23, Hsueh, KIM, Yan and Bohan teach the invention according to claim 1 above. KIM further teaches wherein the 3D API is an API to create a server-side targeting window within the desktop on the server system (KIM, [0039] lines 5-8, if the information for the screen output corresponds to the window information, the virtual rendering object management unit 170 generates a virtual window object (as targeting window). [0045] lines 4-5, the rendering command corresponds to the graphic rendering related API; [0075] lines 1-5, generating and managing the virtual window objects in the server separately from the window system, the windows of the application programs can be managed independently from and without depending on the window manager of the operating system of the server), and wherein the method further comprises: 
determining, by the server system, virtual rendering object for the server-side targeting window (KIM, [0050] lines 1-2, The application program 150 calls the XXX API as needed during the execution or in response to the user command from the client apparatus 100; [0051] lines 3-5, When the virtual rendering objects are included in the input parameter of the XXX API (S315), the virtual rendering object management unit 170 inquires the virtual rendering objects and writes a command message portion including the virtual rendering objects (S320)); and 
including, by the server system, the virtual rendering object in the metadata transmitted to the client system (KIM, [0051] lines 4-5, inquires the virtual rendering objects and writes a command message portion including the virtual rendering objects (S320); [0052] lines 1-4, The virtual rendering object management unit 170 sends the command message to the data sending and receiving unit 180 and the data sending and receiving unit 180 sends the command message to the client apparatus 100 (S330)).

	Hsueh, KIM, Yan and Bohan fail to specifically teach virtual rendering object is
 a server-side handler identifier of a window handler.

	However, Murtagh teaches a server-side handler identifier of a window handler (Murtagh, Fig. 3, 308B Window handler; Abstract, lines 3-7, executing a window handler filter routine, responsive to the identification, and obtaining, by the window handler filter routine, window identification information associated with the displayed window).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hsueh, KIM, Yan and Bohan with Murtagh because Murtagh’s teaching of handler identifier of a window handler would have provided Hsueh, KIM, Yan and Bohan’s system with the advantage and capability to allow the system to easily identifying the object windows which improving the system efficiency.

As per claim 24, Hsueh, KIM, Yan, Bohan and Murtagh teach the invention according to claim 23 above. KIM further teaches wherein upon receiving the metadata, the client system: creates a client-side shadow window corresponding to the server-side targeting window (KIM, [0053] lines 1-4, the client apparatus 100 receives the command message from the server apparatus 140 and the command processing unit 120 analyzes the received command message (S410). [0056] lines 1-13, When the actual rendering objects are included in output parameters of the XXX API, the command processing unit 120 inquires the virtual rendering objects corresponding to the actual rendering objects (S440)…when new rendering objects are generated by the execution of the XXX API, the command processing unit 120 generates the virtual rendering objects corresponding to the actual rendering objects and maps and registers the virtual rendering objects to the actual rendering objects (S450)); 
determines a client-side handler identifier of a window handler for the client-side shadow window (KIM, [0053] lines 1-6, The command processing unit 120 searches the XXX API handler for processing the XXX API and calls the XXX API (S415). The command processing unit 120 inquires the actual rendering objects corresponding to the virtual rendering objects (S425) when the virtual rendering objects are included in the command message (S420)); and 
creates a client-side association between the server-side handler and the client-side handler identifier (KIM, [0056] lines 1-13, When the actual rendering objects are included in output parameters of the XXX API, the command processing unit 120 inquires the virtual rendering objects corresponding to the actual rendering objects (S440)…when new rendering objects are generated by the execution of the XXX API, the command processing unit 120 generates the virtual rendering objects corresponding to the actual rendering objects and maps and registers (as creates client-side association) the virtual rendering objects to the actual rendering objects (S450); [0058] lines 1-4, The command processing unit 120 sends the result message to the data sending and receiving unit 130 and the data sending and receiving unit 130 sends the result message to the server apparatus 140). In addition, Murtagh teaches a server-side handler identifier (Murtagh, Fig. 3, 308B Window handler; Abstract, lines 3-7, executing a window handler filter routine, responsive to the identification, and obtaining, by the window handler filter routine, window identification information associated with the displayed window).

As per claim 25, Hsueh, KIM, Yan, Bohan and Murtagh teach the invention according to claim 24 above. KIM teaches subsequent to creation of the client-side shadow window and the client-side association (KIM, [0056] lines 1-13, When the actual rendering objects are included in output parameters of the XXX API, the command processing unit 120 inquires the virtual rendering objects corresponding to the actual rendering objects (S440)…when new rendering objects are generated by the execution of the XXX API, the command processing unit 120 generates the virtual rendering objects corresponding to the actual rendering objects and maps and registers (as creates client-side association) the virtual rendering objects to the actual rendering objects (S450); [0058] lines 1-4, The command processing unit 120 sends the result message to the data sending and receiving unit 130 and the data sending and receiving unit 130 sends the result message to the server apparatus 140). 
a second call to a second 3D API made by the 3D application on the server system, the second call being directed to the server-side targeting window (KIM, Fig. 3, 310, Call. By application program, XXX API; [0006] lines 3-4, a server executes application programs except the graphic rendering which is done by the clients; [0010] lines 3-6, a server apparatus that manages information for screen output of application program (as 3D application) as virtual rendering objects and sends rendering commands using the virtual rendering objects as parameters to a client apparatus; [0011], lines 1-2, The command may include 2D or 3D rendering command; [0039] lines 5-8, if the information for the screen output corresponds to the window information, the virtual rendering object management unit 170 generates a virtual window object (as targeting window); [0045] lines 4-7, the rendering command corresponds to the graphic rendering related API (as 3D API)…a certain command is sent from the server apparatus 140 to the client apparatus 100 and is processed; [0050] lines 1-2, The application program 150 calls the XXX API as needed during the execution; Fig. 3, Method; [Examiner noted: obviously the method Fig. 3 can be processed many times if there is another rendering command (as second call to a second 3D API); see [0010] lines 4-6, a server apparatus that manages information for screen output of application program as virtual rendering objects and sends rendering commands using the virtual rendering objects as parameters to a client apparatus)]; 
determining second metadata associated with the second call, the second metadata including the virtual rendering objects; and transmitting the second metadata to the client system (KIM, [0050] lines 1-2, The application program 150 calls the XXX API as needed during the execution or in response to the user command from the client apparatus 100; [0051] lines 3-5, When the virtual rendering objects are included in the input parameter of the XXX API (S315), the virtual rendering object management unit 170 inquires the virtual rendering objects and writes a command message portion including the virtual rendering objects (S320); [0052] lines 1-4, The virtual rendering object management unit 170 sends the command message to the data sending and receiving unit 180 and the data sending and receiving unit 180 sends the command message (as including second metadata) to the client apparatus 100 (S330)). Yan teaches the second call to a second 3D API is intercepted/intercepting, and the application is running within a virtual machine (VM) on the server system (Yan, Fig.1, Server, VM-1…VM-N, Client; [0014] lines 1-6, The redirection apparatus belongs to the server…The receiving module of the apparatus is capable of capturing (as intercepting) an interface invocation request (as a call to application programming interface) that is sent by an operating system (as including application running within the VM) used by a virtual machine running on the server). In addition, Bohan teaches the application running within a virtual machine (VM) on the server system is a 3D application (Bohan, Fig. 2, 221 3D application; 121 VM; 120 Host). Further, Murtagh teaches a server-side handler identifier (Murtagh, Fig. 3, 308B Window handler; Abstract, lines 3-7, executing a window handler filter routine, responsive to the identification, and obtaining, by the window handler filter routine, window identification information associated with the displayed window).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hsueh, KIM, Yan, Bohan and Murtagh, as applied to claim 25 above, and further in view of CHEN et al. (US Pub. 2010/0030862 A1).

As per claim 26, Hsueh, KIM, Yan, Bohan and Murtagh teach the invention according to claim 25 above. KIM teaches wherein upon receiving the second metadata, the client system (KIM, [0053] lines 1-2, the client apparatus 100 receives the command message from the server apparatus 140): 
identifies the virtual rendering objects in the received second metadata (KIM, [0053] lines 3-4, the command processing unit 120 analyzes the received command message (S410); [0054] lines 1-6, The command processing unit 120 searches the XXX API handler for processing the XXX API and calls the XXX API (S415). The command processing unit 120 inquires the actual rendering objects corresponding to the virtual rendering objects (S425) when the virtual rendering objects are included in the command message (S420)), 
retrieves, based on the identified virtual rendering objects, the client-side handler identifier from the client-side association (KIM, [0054] lines 1-6, The command processing unit 120 searches the XXX API handler for processing the XXX API and calls the XXX API (S415). The command processing unit 120 inquires the actual rendering objects corresponding to the virtual rendering objects (S425) when the virtual rendering objects are included in the command message (S420));
reconstructs the second call to the second 3D API using the second metadata, the reconstructing of the second call including inquires virtual rendering objects with the client-side handler identifier (KIM, [0055] lines 1-3, The command processing unit 120 uses the XXX API handler to call the XXX API and executes the command for the actual rendering objects (S430); [0056] lines 1-4, When the actual rendering objects are included in output parameters of the XXX API, the command processing unit 120 inquires the virtual rendering objects (as reconstructs) corresponding to the actual rendering objects), and 
executes the reconstructed second call using the one or more physical GPUs residing on the client system (KIM, [0045] lines 4-7, the rendering command corresponds to the graphic rendering related API. As described above, a certain command is sent from the server apparatus 140 to the client apparatus 100 and is processed; [0073] lines 2-10, the application program frequently uses the graphics processing unit (GPU) for performing 3D rendering, and the like, the rendering is performed by the graphic apparatus (as one or more physical GPUs) of the client).
	In addition, Murtagh teaches a server-side handler identifier (Murtagh, Fig. 3, 308B Window handler; Abstract, lines 3-7, executing a window handler filter routine, responsive to the identification, and obtaining, by the window handler filter routine, window identification information associated with the displayed window).

Hsueh, KIM, Yan, Bohan and Murtagh fail to specifically teach when reconstructing of the second call, the server-side handler identifier with the client-side handler identifier is substituted/substituting.

However, CHEN teaches the server-side handler identifier with the client-side handler identifier is substituted/substituting (CHEN, Fig. 4, 460 look for mapping relation between the first and the second session identifiers…replace the first session identifier with the second session identifier based on the first session identifier and the mapping relation; [0050] lines 7-9, the session ID/cookie handler module 220 will replace the first session identifier (cookie1) with the second session identifier (cookie2) based on the first session identifier (cookie1) (as substituting)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hsueh, KIM, Yan, Bohan and Murtagh with CHEN because CHEN’s teaching of replacing/substituting the identifier would have provided Hsueh, KIM, Yan, Bohan and Murtagh’s system with the advantage and capability to prevent potential system errors due to the two different identifiers are co-exist which improving the system performance. 


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hsueh, KIM, Yan, Bohan and Murtagh, as applied to claim 25 above, and further in view of Laubach (US Pub. 2012/0242692 A1) and Cha et al. (US Pub. 2011/0004839 A1).

As per claim 27, Hsueh, KIM, Yan, Bohan and Murtagh teach the invention according to claim 25 above. KIM further teaches wherein the second 3D API pertains to a movement or a scaling of the server-side targeting window within the desktop on the server system (KIM, [0054] lines 1-11, The command processing unit 120 searches the XXX API handler for processing the XXX API and calls the XXX API (S415). The command processing unit 120 inquires the actual rendering objects corresponding to the virtual rendering objects (S425) when the virtual rendering objects are included in the command message (S420). For example, when the received command is the window moving command, the actual window objects corresponding to the virtual window objects are previously generated, such that the command processing unit 120 inquires the actual window objects corresponding to the virtual window objects in the memory), and 
wherein determining the second metadata comprises: E332-8-obtaining, by the server system, a virtual rendering object of the server-side targeting window (KIM, [0050] lines 1-2, The application program 150 calls the XXX API as needed during the execution or in response to the user command from the client apparatus 100; [0051] lines 3-5, the virtual rendering object management unit 170 inquires the virtual rendering objects and writes a command message portion including the virtual rendering objects (S320)); 
obtaining, by the server system using the virtual rendering object, input parameters with the server-side targeting window (KIM, Claim 1, lines 2-5, a server apparatus that generates information for screen output of application program as virtual rendering objects and sends commands using the virtual rendering objects as parameters to a client apparatus; [0051] line 2, the virtual rendering objects are included in the input parameter of the XXX API); and 
including, by the server system, the input parameter in the second metadata (KIM,  Claim 1, lines 2-5, a server apparatus that generates…and sends commands using the virtual rendering objects as parameters to a client apparatus; [0051] lines 4-5, inquires the virtual rendering objects and writes a command message portion including the virtual rendering objects (S320)).

Hsueh, KIM, Yan, Bohan and Murtagh fail to specifically teach server-side operating system (OS) window identifier.

However, Laubach teaches server-side operating system (OS) window identifier (Laubach, [0047] lines 7-8, window server of the OS using the corresponding pointers or identifiers of the windows)

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hsueh, KIM, Yan, Bohan and Murtagh with Laubach because Laubach’s teaching of OS window identifier would have provided Hsueh, KIM, Yan, Bohan and Murtagh’s system with the advantage and capability to easily identifying the operating system windows which improving the system efficiency. 

Hsueh, KIM, Yan, Bohan, Murtagh and Laubach fail to specifically teach 
when obtaining input parameters, it is a first working area of the desktop that is currently covered, by the server-side targeting window.
	
However, Cha teaches a first working area of the desktop that is currently covered, by the server-side targeting window (Cha, [0067] lines 1-4, The windows 202, 204, and 206 shown in desktop 200 are arranged with the windows 202 covering a left half of an active area of the desktop 200).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hsueh, KIM, Yan, Bohan, Murtagh and Laubach with Cha because Cha’s teaching of working area covered by the window would have provided Hsueh, KIM, Yan, Bohan, Murtagh and Laubach’s system with the advantage and capability to allow the server system to rendering different areas of the window in order to improving the system performance. 


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hsueh, KIM, Yan, Bohan, Murtagh, Laubach and Cha, as applied to claim 27 above, and further in view of Goossens et al. (US Pub. 2012/0131496 A1) and Janssen et al. (US Pub. 2012/0005269 A1).

As per claim 28, Hsueh, KIM, Yan, Bohan, Murtagh, Laubach and Cha teach the invention according to claim 27 above. KIM further teaches wherein upon receiving the second metadata, the client system (KIM, [0053] lines 1-2, the client apparatus 100 receives the command message from the server apparatus 140): 
obtains a client-side OS window identifier of a remote desktop window on the client system configured to present the desktop (KIM, Fig. 1, 100 client apparatus, 110 Display unit; [0053] lines 1-6, The command processing unit 120 searches the XXX API handler for processing the XXX API and calls the XXX API (S415). The command processing unit 120 inquires the actual rendering objects corresponding to the virtual rendering objects (S425) when the virtual rendering objects are included in the command message (S420); [0055] lines 8-11, the command processing unit 120 generates the actual window object and displays the window through the display unit 110 (as remote desktop window on the client system; also see [0009] line 3, the desktop environment of the server; [0043] lines 3-5, the output screen of the application program 150 of the server apparatus 140 is output through the display unit 110 of the client apparatus 100).; 
determines, using the client-side OS window identifier, a second working area of a client desktop on the client system (KIM, [0056] lines 1-13, When the actual rendering objects are included in output parameters of the XXX API, the command processing unit 120 inquires the virtual rendering objects corresponding to the actual rendering objects (S440)…when new rendering objects are generated by the execution of the XXX API, the command processing unit 120 generates the virtual rendering objects corresponding to the actual rendering objects and maps and registers the virtual rendering objects to the actual rendering objects; [0043] lines 3-5, the output screen (as second working area) of the application program 150 of the server apparatus 140 is output through the display unit 110 of the client apparatus 100); and 
computes, using the input parameters included in the received second metadata and the second working area, a location and size for the client-side shadow window within the remote desktop window (KIM, [0054] lines 1-11, The command processing unit 120 searches the XXX API handler for processing the XXX API and calls the XXX API (S415). The command processing unit 120 inquires the actual rendering objects corresponding to the virtual rendering objects (S425) when the virtual rendering objects are included in the command message…when the received command is the window moving command, the actual window objects corresponding to the virtual window objects are previously generated, such that the command processing unit 120 inquires the actual window objects corresponding to the virtual window objects in the memory; [0055] lines 11-15, when the received command is the window moving command, the command processing unit 120 moves the corresponding window displayed on the display unit 110 and changes position value (as location and size) including of the actual window object for the corresponding window (based on the input parameters/virtual rendering objects received and client side display output (as second working area); see Fig. 1, 100 client apparatus, 110 Display unit); [0043] lines 3-5, the output screen (as second working area) of the application program 150 of the server apparatus 140 is output through the display unit 110 of the client apparatus 100).
In addition, Cha teaches a first working area (Cha, [0067] lines 1-4, The windows 202, 204, and 206 shown in desktop 200 are arranged with the windows 202 covering a left half of an active area of the desktop 200).

Hsueh, KIM, Yan, Bohan, Murtagh, Laubach and Cha fail to specifically teach second working area that is currently covered by the remote desktop window.

However Goossens teaches second working area that is currently covered by the remote desktop window (Goossens, [0167] lines 6-8, a client computer having a graphical user interface or an Internet browser, or any combination of them; [0168] lines 1-4, A client and server are generally remote from each other and typically interact through a network; [0080] lines 9-11, the window 106 and the window 108 cover a common area in the desktop plane 102, the window 106 partially covers the window 108 over the common area).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hsueh, KIM, Yan, Bohan, Murtagh, Laubach and Cha with Goossens because Goossens’s teaching of working area covered by the remote desktop window in the client node would have provided Hsueh, KIM, Yan, Bohan, Murtagh, Laubach and Cha’s system with the advantage and capability to allow the system to efficiently utilizing the remote desktop areas which improving the system efficiency. 

Hsueh, KIM, Yan, Bohan, Murtagh, Laubach, Cha and Goossens fail to specifically teach the client-side shadow window covers a same area within the remote desktop window as the server-side targeting window within the desktop on the server system.

However, Janssen teaches the client-side shadow window covers a same area within the remote desktop window as the server-side targeting window within the desktop on the server system (Janssen, Fig. 6C, local desktop, local application (as client-side window), remote desktop, remote application (as server-side window), (clipping region is the area of the remote application window overlapping with the local application window); [0099] lines 1-8, The server 1 is configured to receive from the client computer 5 information on the local application window regarding e.g. it's appearance, size, content, and position in the desktop of the client computer 5. Based on the received information, the server 1 may generate a drone or a proxy window as a copy of the local application window in the remote desktop maintained by the server 1. This is illustrated in FIG. 6C; [0100] lines 1-5, The server 1 is further configured to determine a clipping region, where the clipping region is the area of the remote application window overlapping with the local application window (as covers a same area)).
	
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hsueh, KIM, Yan, Bohan, Murtagh, Laubach, Cha and Goossens with Janssen because Janssen’s teaching of overlapping the area of the remote application window with the local application window would have provided Hsueh, KIM, Yan, Bohan, Murtagh, Laubach, Cha and Goossens’s system with the advantage and capability to allow the system to easily manage the desktop areas and efficiently utilizing the remote desktop which improving the system efficiency.



Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-10, 13-17, 20-21 and 23-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        
/Z.X./Examiner, Art Unit 2195